Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered June 13, 1997, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and illegal possession of a vehicle identification number, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the National Insurance Crime Bureau records were properly admitted into evidence as business records (see, CPLR 4518 [a]; People v Cratsley, 86 NY2d 81).
The defendant’s remaining contention is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Garcia, 210 AD2d 143, 144; see also, People v Dickson, 251 AD2d 65). S. Miller, J. P., Friedmann, Florio and Smith, JJ., concur.